 CONVAIR (POMONA)412(d), and 2(e) of the Board's Order of October 31, 1955, insofar asthey relate to Eugene Piasek, excepting only those portions of para-graphs 2(b) and 2(d) of the said Order pertaining to an offer ofreinstatement.MEMBER RODGERS took no part in the consideration of the aboveSupplemental Decision and Recommendation.Convair(Pomona),a Division of Convair,a Division of GeneralDynamics1andAssociated Tool and Die Makers of America,Petitioner.Case No. 21-RC-5174.November 7, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Ben Grodsky, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer 23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the existing production andmaintenance unit at the Employer's missile plant at Pomona, Cali-fornia, a unit of employees in the tool manufacturing department(department 42) together with the tooling inspectors in the inspectiondepartment (department 27). In the alternative, the Petitionerrequests a craft unit of all tool- and die-makers, toolroom machinistsand grinders, and tooling inspectors. In the event the Board findsinappropriate both the units requested, the Petitioner expressed itswillingness to represent any combination of these units deemed appro-The name of the Employer appears as described at the hearing.The Petitioner was recently organized by a group of employees to deal with employersconcerning wages and working conditions of tool- and die-makers and toolroom machinists,grinders,and inspectors,exclusively.We thereforefind, contrary to the Intervenor,International Association of Machinists,District 120, Guided Missile Lodge No. 1254,AFL-CIO, thatthe Petitioner is a labor organization which meets the traditional uniontest for the purpose of severing the employees involved herein.Cessna Aircraft Company,114 NLRB 1191.122 NLRB No. 4. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate.The Employer and Intervenor contend that the unitsrequested are inappropriate.All tools for use in the production of missiles are made in the toolmanufacturing department, department 42.Department 42 is sepa-rately located.It is separately supervised by its own foreman, whois responsible to the chief of manufacturing engineering; the latter isalso in charge of department 24, tool operation, planning, design, andengineering, as well as department 8, manufacturing planning.Em-ployed in department 42 are tool- and die-makers A and B, boringmill horizontal machinists, grinder operators, grinders tooling, heattreaters steel, jig borer machinists, lathe machinists, layout men ma-chinists tool, milling machine machinists, planer machinists, shapermachinists, and grinders tool and cutter A and B.These employeeswork to close tolerances from designs and blueprints and are engageddirectly in the manufacture of parts of, or the assembly of, tools.There are some transfers in and out of department 42, but interchangewith employees of other departments is infrequent.Although other-wise idle men and,/or machines are occasionally used for producingthe Employer's end products, no department 42 employees are engagedin frequent or full-time production work.There are 13 inspectors, all of whom are assigned to department 27.One works in department 4, shipping and receiving, where he inspectspurchased tools; 1 works in department 31, the experimental factory,where he inspects experimental tools; 2 work in the gauge laboratoryand are responsible for the quality and calibration of all gauge equip-ment in the plant, including department 42; and the remaining 9inspectors inspect tools made in department 42.Although some in-spectors were formerly tool- and die-makers, others were not; previousexperience as a tool- and die-maker is not a requirement.The recorddoes not reveal the place occupied by the inspection department in theadministrative organization nor its supervisory structure.The Employer also has a department 31, called the experimentalfactory.Employees assigned to this department are engaged in whatthe Employer refers to as "mandatory" tooling, or the manufactureof experimental tools for prototype or testing purposes.Department31 employees use the same machines and employ the same skills asdepartment 42 employees, and are classified as tool- and die-makers A,boring mill horizontal machinists, grinders tooling, heat treaters steel,jig borer machinists, lathe machinists, milling machine machinists,shaper machinists, and grinders tool and cutter.The record does notreveal the supervisory structure or the administrative organization ofdepartment 31.On the basis of the foregoing, we find that the Petitioner's primaryunit request, for employees in departments 42 and 27, is inappropriateon a departmental basis, as it includes inspectors who are not shown CONVAIR (POMONA)43to be toolmakers, are not assigned to the toolrooms, and are notengaged in tool manufacturing.Nor could a unit confined to theemployees assigned to department 42, who manufacture tools for pro-duction, be considered a functionally distinct group, as it wouldexclude the employees of department 31 who perform the closelyrelated, if not identical, function of manufacturing tools used forexperimental purposes.The alleged craft unit requested by the Peti-tioner is also inappropriate as, apart from any other considerations,it does not include all employees in the plant with comparable skills.'However, although tool manufacturing and the experimental factoryare separatedepartments for administrative purposes, employees inboth groups, as indicated above, are engaged in the function offabricating tools.In these circumstances, we find that all employeesof department 42, tool manufacturing, and department 31, experi-mental factory, together constitute a functionally distinct andhomogeneous departmental group who may, if the employees thereinso desire, constitute a separate appropriate unit.4The fact that thereare employees with similar classifications in other departments, andthat there are transfers of employees to and from the departments inthe unit found appropriate, does not render the unit inappropriate, inview of the facts that no other departmentalgroups areengaged in themanufacture of tools, and that there is little interchange of employeesbetween these and other departments in the plant.'Accordingly, we shall direct that an election be held in the follow-ing voting group at the Employer's Pomona, California,missileplant: e All employees in the tool manufacturing department (depart-ment 42) ' and the experimental factory (department 31), excludingall other employees and supervisors as defined in the Act.'If a majority vote for the Petitioner, they will be taken to haveindicated their desire to be represented in a separate unit and theRegional Director conducting the election directed herein is instructed3Thus, the record establishes that there are numerous classifications of machinists inthe plant who would not be included in this unit.SeeAmerican Potash&ChemicalCorporation,107 NLRB 1418, 1423.4 SeeHoe Light, Inc.,109 NLRB 1013.We find no merit in the contention of Inter-venor that the Employer's operations are of such an integrated nature as to preclude theseverance of an otherwise appropriate departmental unit.SeeAmerican Potash&Chemi-calCorporation,supra,1422.Convair, A Division of General Dynamics Corporation,Case No.16-RC-2279,unpublished, relied on by the Employer,in which the Board deniedseverance of a toolroom unit, is inapposite because there,contrary to the situation here,a substantial number of toolroom employees were engaged in full-time production work.GWarner Electric Brake & Clutch Company,111 NLRB 268.6We are administratively satisfied the Petitioner has an adequate showing of interestin this voting group.7 The record is not clear as to whether the sweepers,welders,saw operator,and ex-pediter,whom the Petitioner would exclude,are assigned to, and work under,the foremanof either department 42 or department 31, and should therefore be included in the votinggroup.These categories may therefore vote subject to challenge.g The record does not indicate whether the leadmen in departments 42 and 31 possesssupervisory authority,thus requiring their exclusion.They may therefore vote subjectto challenge. 44DECISIONS OF NATIONALLABOR RELATIONS BOARDin that eventto issue acertification of representative to the Petitionerfor such unit, which the Board, under the circumstances, finds tobe appropriate for purposes of collective bargaining. If, however,a majority vote for the Intervenor, they will be taken to have indi-cated their desire toremain apart of the existing production andmaintenance unit, and the Regional Director is instructedto issuea certification of results of election to such effect.[Text of Direction of Election omitted from publication.]Antonio Santisteban&Co., Inc.andAmalgamated ClothingWorkersUnion of America,AFL-CIO.Case No. 24-CA-843.November 12, 1958DECISION AND ORDEROn June 27, 1958, Trial Examiner David London issued his Inter-mediateReport in the above-entitled proceeding, finding that the Re-spondent had engaged in and wasengagingin certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudical error was committed. Therulingsare hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner.'ORDERUpon the basis of the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Antonio Santisteban & Co., Inc., Hato Rey, Puerto Rico, its officers,agents, successors, and assigns, shall :1We find no merit in the Respondent's contentionthatPilar, a union organizer, couldnot have met separatelywith employeePetra and with employees Rafaela and Efigeniaduring the lunch period on March 6,1957.The record shows that Pilar met with Petraa few minutesafter 11:30 a.m.outside the plant;that Pilar met with the other twoemployees at a restaurant near the plant between 12:20 p.m.and 12:30 p.m.;and thatthe lunch period ran from 11:30 a.m.to 1 p.m.122 NLRB No. 12.